Napton, Judge,
delivered the opinion of the court.
This was an indictment under the general statutes against defendant for keeping a bawdy house. The defendant pleaded a license from the city authorities under an ordinance, Chap. 14, passed by the Mayor and Common Council, and it is conceded, that the license is in proper form and was authorized by the ordinance. The Court of Criminal Correction, however, held the defense to.be unavailing, because the ordinance was not valid. And the only question in the case is,whether the city authorities had power under their charter to pass this ordinance. The language of the charter is, that the city shall have power to “regulate or suppress bawdy houses.” It would seem that resting on these words alone, a doubt would hardly be entertained as to a grant of the power; but at the beginning of section 1, of article third, in which this grant is made, the Legislature use these words: “ The Mayor and City Council shall have power within the city, by ordidinance, not inconsistent with any law of the State, first to levy and collect taxes,” etc., and then proceeds to a specific enumeration of the several powers granted, in all nearly tweiffy, and embracing a great variety of subjects. The ninth of these clauses is to “license, tax and regulate auctioneers,” etc. The tenth is to “license, regulate, tax or suppress” ordinaries, etc., and “to suppress” prize-fighting, etc., and to regulate or suppress bawdy houses.
It is clear, that the Legislature understood the difference between regulation and suppression, and whilst they only conceded to the city' the power to suppress prize-fighting, gambling houses, etc., they allowed the city to either suppress or regulate bawdy houses.
*34Now, by the general law of the State,' long before the passage of this charter, and since, bawdy houses are totally prohibited and declared-nuisances, and their keepers are indictable, and on conviction heavily punished both by fine and imprisonment.
And so, in the various charters granted to the city of St. Louis previous tó 1870, the authorities of the city had only power to suppress these houses. There was in the charter of 1839 and 1841 a power given to tax, restrain, prohibit, and suppress, but, from 1841 down to 1870, the power was simply to suppress.
The change in 1870 was a significant one, and undoubted» ly meant a change in the policy of the Legislature — very easily accounted for from the fact, that St. Louis had become a large city with nearly half a million of inhabitants — and the Legislature then deemed it advisable to throw upon the authorities of the city the responsibility of deciding what legislation would best promote the morals and health of the city, and therefore virtually said to them: “You are more competent to decide this matter, which concerns you so nearly, than we are. We therefore authorize you to enforce the general laws of the State on this subject and suppress these houses, or to regulate them, as you may think best.”
The meaning of the word “regulate ” has been discussed in this case; but it is a word which from its Latin origin needs no explanation. It certainly implies the continued existence of the subject matter to be regulated.
“To regulate commerce,” are words found in our Federal Constitution, and which have received a judicial interpretation, and they certainly conceded, that the commerce, concerning which Congress was allowed to make regulations, was to be allowed under some rules. It did not mean to annihilate or suppress, or to prohibit under all and every circumstance. No regulations or rules are necessary concerning an evil absolutely prohibited.
The only difficulty in the case arises from the fact, that whilst the Legislature of the State have clearly and specifical*35ly entrusted to the municipal Legislature of St. Louis a power to regulate this subject, as they thought most expedient, they have in the same enactment declared, that such legislation must be consistent with the general laws of the State. It is perfectly plain, that this general declaration and the specific grant of power are totally irreconcilable: For the State law had never allowed regulations of any kind concerning bawdy houses, but had absolutely prohibited them, and made them nuisances and obnoxious to prosecution by the law officers of the State.
The question then arises,whether this general prohibition, or this special permissive existence under regulation, must prevail, and we are clear that a particular specified intent on the part of the Legislature overrules a general intent incompatible with the specific one.
Many authorities might be cited on this general proposition, but the case of the State vs. Binder, 38 Mo., 451, is directly in point in this case.
In that case, the Legislature authorized the -city of St. Louis to allow certain beer saloons to be kept open on Sunday, though it was expressly prohibited everywhere else, and the court regarded this as a special exemption from the general law, and, so far as the city was concerned, necessarily a repeal of the general law.
There is no doubt, that the city authorities of St, Louis have no power except such as has been confided to them by the Legislature. No authorities are needed to establish this proposition, as this court has repeatedly recognized the doctrine. There is just as little doubt that, looking at the previous legislation concerning this subject in all the charters of the city, and considering the emphatic change made in 1870, and the subsequent action of the city authorities on that change, and the subsequent silence of the State Legislature on the subject, there was a deliberate intention on the part of the Legislature to leave this subject to the control of the people of St. Louis and their legitimate representatives in the Council.
*36It is said, that this ordinance is in subversion of the common law — contrary to the general law of the State — against public policy — -and of immoral tendency; and that it contains provisions which infringe on the constitutional rights of citizens.
The Legislature have a right to change the common law— it has a right to allow the legislative authorities of St. Louis to regulate the subject now under consideration differently from what it is in the other portions of the State. It is a naked assumption to say, that any matter allowed by the Legislature is against public policy. The best indication of public policy is to be found in the enactments of our Legislature. To say that such a law is of immoral tendency is disrespectful to the Legislature, who no doubt designed to promote morality, and it is altogether unwarranted to suppose that the object of the law or the ordinance is for any purpose but to promote the morals and health of the citizens. Whether the ordinance in question is calculated to promote the object, is a question with which the courts have no concern. With the expediency, or propriety, or wisdom, of a legislative enactment, we have nothing to do. If a constitutional right is infringed, the courts are open to afford redress. We have no opinion, and therefore express none, about the expediency of this ordinance. Arguments on that point should be addressed to the State or city — Legislature. It would be a novel exercise of judicial power to pass on the expediency of legislative enactments — a matter outside of the province of courts of justice. The only question we have to decide is, whether the power existed to make the law, and we think that the Législature granted this power.
If there are provisions in this ordinance, Chap, lé, which infringe on the rights of citizens, male or female, protected by the constitution and laws of the State, and such provisions are attempted to be enforced, the remedy is obvious. But even according to the case referred to in 1 Gray, it is not pretended that unconstitutional provisions in a law make it totally void. On the contrary, it is well settled, that they do *37not, and that a law may well stand, so far as it is constitutional, although it has in it certain provisions which are not valid. And in this case the only question was, whether the defendant’s license under the ordinance was a protection. No question, concerning the medical examination provided for in certain sections of the ordinance, arose.
No complaint on this subject was made by any one affected by the provisions said to be oppressive and in opposition to our bill of rights.
It was in fact conceded, that' various provisions of the ordinance were entirely unexceptional so far as the State constitution was concerned, and it was only insisted, that the general intent and scope of the ordinance was to promote immorality. Of this we are not authorized to judge. The legislative authorities of St. Louis are more competent and better qualified • to decide this question than this or any other court. We doubt not, that their intention was to promote the public’ morals. Whether the ordinance in question was the best mode of doing this,was a matter they were authorized to decide. This court has no power to revise their decision on this question — it was a legislative, not a judicial question.
Judgment reversed.
Judges Adams and Wagner concur.